UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-7168


KELVIN J. MILES, a/k/a Kelvin Jerome Miles,

                Plaintiff – Appellant,

          v.

COMMANDER J. GLEN; EDWARD READ, Health Care              Doctor;
LIEUTENANT   TAMDA   MIDDLETON;    NURSE MICHELLE         GREEN;
SUPERVISOR, Federal Bureau of Prisons,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Charleston.      R. Bryan Harwell, District
Judge. (2:13-cv-01408-RBH)


Submitted:   December 9, 2014             Decided:   December 19, 2014


Before MOTZ, FLOYD, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kelvin J. Miles, Appellant Pro Se. Barbara Murcier Bowens,
Assistant United States Attorney, Columbia, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Kelvin    J.   Miles   appeals      the    district         court’s    order

accepting the recommendation of the magistrate judge and denying

relief on his complaint filed pursuant to Bivens v. Six Unknown

Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388 (1971).

We   have     reviewed    the    record    and    find       no    reversible       error.

Accordingly,      we    affirm    the    judgment       of    the    district       court.

Miles v. Glen, No. 2:13-cv-01408-RBH (D.S.C. July 15, 2014).                           We

deny the motions for default judgment and to refund fees paid to

the district court and dispense with oral argument because the

facts   and    legal     contentions      are    adequately         presented     in   the

materials      before    this    court    and    argument         would    not   aid   the

decisional process.

                                                                                 AFFIRMED




                                           2